Judgment in favor of the plaintiff in the sum of $10,213.50 unanimously reversed, on the law, the facts and in the exercise of discretion, the verdict vacated and a new trial granted, with costs to defendant-appellant, unless plaintiff stipulates to accept $3,500 in lieu of the award by verdict, in which event the judgment is modified to that extent, and is affirmed as thus modified, with costs to defendant-appellant. In this personal injury negligence action it is evident that the jury verdict is grossly excessive in its award of damages and that a verdict in excess of $3,500 is not warranted by the record. Settle order on notice. Concur — Botein, P. J., Breitel, Valente, McNally and Stevens, JJ.